Citation Nr: 0502509	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  99-23 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for primary alcoholism.

2.  Entitlement to service connection for a head injury.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel

INTRODUCTION

The veteran had active service from November 1979 to November 
1982 and a period of unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, in which the RO denied the veteran's 
claims of entitlement to service connection for alcohol 
abuse, a head injury, bilateral hearing loss, and for a 
seizure disorder (which it characterized as alcoholic 
withdrawal seizures claimed as epilepsy).  The veteran 
disagreed with this decision in April 1999 and perfected a 
timely appeal in September 1999.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's alcoholism is the result of his own willful 
misconduct or alcohol abuse.

3.  The veteran does not suffer from any bilateral hearing 
loss that could be related to service.

4.  The veteran does not suffer from residuals of a head 
injury that could be related to service.

5.  The veteran does not suffer from seizure disorder that 
could be related to service.




CONCLUSIONS OF LAW

1.  Service connection for primary alcoholism is precluded as 
a matter of law.  38 U.S.C.A. §§ 105(a), 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301 (2003).

2.  The criteria for establishing entitlement to service 
connection for a head injury have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor was it shown within one year following 
discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).

4.  A seizure disorder was not incurred in or aggravated by 
active service, nor was it shown within one year following 
discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

In the present case, on January 23, 2004, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any further 
evidence that pertains to the claims.

The veteran also was provided with a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondence 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the veteran on January 23, 2004, was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in September 2004, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's available service medical records and post-service 
medical records, including VA and private medical records and 
examination reports.  In August 1997, the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, notified VA 
that some of the veteran's service medical records were 
missing because they had not been forwarded to NPRC when the 
veteran was discharged from active service.  Thus, the Board 
finds that any further request for those records would be 
futile.

The Board concludes, then, that all relevant data has been 
obtained for determining the merits of the service connection 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. § 3.159(c). 

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claims poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); and Bernard v. Brown, 4 Vet. App. 384 
(1993).




Factual Background

A review of the veteran's service available medical records 
indicates that, on an enlistment physical examination for the 
U.S. Marine Corps reserve completed in December 1985, the 
veteran reported that he was in excellent health.  He denied 
any medical history of hearing loss, a head injury, frequent 
or severe headaches, epilepsy or fits, dizziness or fainting 
spells, or periods of unconsciousness.  Clinical evaluation 
of the veteran revealed that his head and ears were normal.  
There was a scar on the bridge of his nose.  The veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT
20
10
10
5
5

On a Dental Health Questionnaire in February 1987, the 
veteran specifically denied convulsions or dizzy spells.  A 
treatment entry from March 1987 revealed an assessment of 
alcohol dependency.

When he filed his service connection claims in May 1997, the 
veteran stated that he had injured his head twice during U.S. 
Navy service in February or March 1982.  He also stated that 
he had been informed that his hearing "wasn't 20/20 
anymore" at his separation from service in November 1982.  

Attached to the veteran's claims form was a copy of his DD-
214 showing U.S. Navy service from November 1979 to November 
1982.  The veteran's military occupational specialty (MOS) 
was fireman.

In June 1997, the RO requested that NPRC provide the 
veteran's service medical records for his period of U.S. Navy 
service.  As noted above, NPRC notified VA in August 1997 
that some of these records were missing because they had not 
been forwarded to NPRC when the veteran had been discharged 
from active service.  NPRC also enclosed a copy of the 
veteran's U.S. Navy enlistment physical examination completed 
in November 1979.

A review of the veteran's U.S. Navy enlistment physical 
examination completed in November 1979 indicates that he 
denied any medical history of a head injury or hearing loss.  
He also stated that he was in good health at that time.  
Clinical evaluation of the veteran revealed that his head and 
ears were normal, and hearing was within normal limits.  

























On VA brain diseases examination in June 1997, the veteran 
complained of "episodes" which he described as tremors 
while sleeping.  The VA examiner stated that it was difficult 
to obtain a consistent history from the veteran.  The veteran 
reported that he had injured his head during service in 
February and March 1982.  It was noted that he had a long 
history of alcohol abuse.  Physical examination of the 
veteran revealed that he was extremely tremulous.  He was 
alert and oriented times three.  There was no evidence of 
aphasia (or impaired speech), although the VA examiner stated 
that it was difficult to pin down the veteran with the exact 
facts.  

Cranial nerve examination revealed that the veteran's pupils 
were equal, round, and reactive to light, extraocular muscles 
were intact, and facial pinprick and muscle strength was 
normal.  Sensory examination was normal.  Coordination 
examination revealed an end-point tremor on finger-to-nose 
testing.  Rapid alternating movements also showed some tremor 
and heel-to-shin testing was poorly done.  The veteran's gait 
was normal.  The VA examiner noted that a computerized 
tomography (CT) scan of the veteran's brain in February 1990 
had revealed mild diffuse cerebral and cerebellar atrophy.  
CT scan of the veteran's head in June 1997 had shown mild 
cerebral atrophy with no evidence of skull fracture or intra-
cranial bleed.  The veteran's electroencephalogram (EEG) in 
May 1997 had been normal.  EEG from December 1999 revealed a 
right anteriotemporal delta, one questionable sharp or slow 
wave, and a rare left temporal delta.  The impressions 
included alcohol use from history and charts, and a history 
of head trauma.  The examiner noted that there appeared to be 
seizures, secondary to alcohol abuse.  He stated that he 
could not rule out a seizure disorder secondary to trauma.

On VA general medical examination in July 1997, the veteran 
complained of mild hearing loss that had lasted for 10 years 
and nervousness.  The veteran's social history included 
alcohol abuse.  The veteran indicated that he suffered a head 
injury in 1982.  Physical examination of the veteran revealed 
a depressed scar in the middle of the head due to head 
trauma.  Otherwise, his head, face, and neck were normal.  
His ears were normal except for wax.  There was a mild tremor 
in the hands and no motor sensory deficits.  The diagnoses 
included alcohol abuse, a history of a head injury in 1982, 
and seizure disorder treated with Dilantin.

In statements included on his April 1999 Notice of 
Disagreement and September 1999 substantive appeal (VA Form 
9), the veteran asserted that he had injured his head twice 
during U.S. Navy service in February or March 1982.

A review of the veteran's private treatment records dated 
from 1992 to 1994 and received at the RO in January 2001 
reveals no treatment for alcohol abuse, a head injury, 
bilateral hearing loss, or seizures.

A review of the veteran's VA outpatient treatment records 
from January 1994 to November 2000 shows treatment for 
alcohol abuse and bilateral hearing loss but no treatment for 
a head injury.  On outpatient treatment in April 1994, the 
veteran complained of increased "shakes", auditory 
hallucinations, and visual hallucinations.  He reported a 
history of alcohol abuse since age 15 and a history of 
delirium tremens, blackouts, and seizures.  He stated that 
his most recent alcoholic binge had been in the previous week 
where he had been drinking between 15-20 cans of beer per day 
and only stopped drinking due to a lack of money.  The 
veteran also stated that his medical history included a head 
injury in service with stitches and no hospitalization.  The 
impressions included alcohol abuse/dependence.

In May 1995 he was seen for follow-up.  He reported a history 
of 2 head injuries 
in 1982, and reported that he occasionally "blanks out."  
The impression was: 
1) alcohol abuse, 2) seizure disorder secondary to number 1, 
and 3) history of head trauma.


In May 1997 he presented to urgent care due to having 
seizures.  He stated he had a history of seizures for the 
prior 2 years, but also reported that he was seen in 1990 and 
told to take Dilantin.  Impression was seizure disorder.  He 
was given Dilantin. 

On VA outpatient treatment in June 1997, no complaints were 
noted.  The veteran's medical history included alcoholism, 
seizures, and a head injury in the Navy in 1982.  He stated 
that he had not had any alcohol for over a week.  Physical 
examination of the veteran revealed that he was alert, 
present, and nervous.  His fingers trembled.  Neurological 
examination revealed that he was alert and oriented.  Cranial 
nerves were intact.  The impressions included alcoholism and 
seizures.

On VA audiology examination in September 1997, the veteran 
complained of occasional difficulty hearing and understanding 
speech.  He reported no otologic history with the exception 
of "some noise exposure."  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
X
10
LEFT
40
40
5
X
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The audiologist's assessment was that the veteran's hearing 
sensitivity, speech thresholds, and speech recognition 
ability all were within normal limits bilaterally with no 
evidence of middle ear pathology.

On VA outpatient treatment in January 2000, the veteran 
complained that he had been hit in the head several years 
earlier and was concerned about his ears.  He denied any 
vertigo.  The veteran's audiogram showed normal hearing 
bilaterally.  Physical examination of the veteran revealed 
that his ears were normal.  The assessment was a normal ear 
examination and audiogram.


A review of the veteran's VA outpatient treatment records for 
the period from January 2000 to January 2004 shows continuing 
treatment for alcohol abuse and seizures, but no treatment 
for a head injury or bilateral hearing loss.  For example, on 
outpatient psychiatric treatment in January 2001, the veteran 
admitted that he was an alcoholic and, when he had the money, 
he was accustomed to drinking 24 cans of beer a day.  He 
reported a history of head trauma by running into a steel 
hatch cover aboard ship in 1982.  He indicated that he 
believed this trauma caused his seizures.  He stated that he 
drank two beers on the morning of this examination in order 
to control his hand tremors.  He also stated that he had 
never sought treatment for his drinking and never had any 
motivation to quit drinking.  The veteran provided a medical 
history that included severe head trauma during service with 
post-traumatic seizure disorder and multiple traumas 
resulting from falls.  The examiner's impressions included 
chronic alcohol abuse and dependence with a possible history 
of delirium tremens.  The diagnoses included alcohol abuse 
and dependence, alcohol-induced persisting amnesic disorder 
(Korsakoff's syndrome), and seizure disorder.

On VA outpatient treatment in August 2002, the examiner noted 
that the veteran recently had a period of 12 days' abstinence 
from alcohol.  The impressions included continued alcohol 
abuse with intermittent brief periods of sobriety.  These 
impressions were unchanged following subsequent outpatient 
treatment in October and December 2002.   

The veteran reported that he had been sober for 19 days on VA 
outpatient treatment on December 30, 2002.  The impressions 
included alcohol abuse in tenuous remission.  Following 
outpatient treatment in January 2003, the impressions changed 
to include alcohol abuse in brief remission.

The veteran stated that he was without funds due to a recent 
drinking binge on VA outpatient treatment in May 2003.  He 
refused to consider that his alcohol consumption was 
affecting him negatively.  The impressions included alcohol 
abuse not yet in remission, and the examiner noted that the 
veteran stopped drinking for a few days and then lapsed into 
drinking again.


On VA outpatient treatment in June 2003, the veteran reported 
that he had gone on a drinking binge.  The impressions were 
unchanged.

On VA outpatient treatment in October 2003, the veteran's 
medical history included a history of head trauma with loss 
of consciousness.  The impressions included a history of head 
trauma with loss of consciousness while in the Navy.

The veteran stated that he had not had a drink in a few days 
on VA outpatient treatment on November 3, 2003, but the VA 
examiner stated that the veteran reeked of an intense alcohol 
odor.  Mental status examination of the veteran revealed an 
alcohol odor.  The assessment included alcohol dependence and 
alcohol intoxication.

On VA outpatient treatment on November 19, 2003, the veteran 
reported that his most recent drink had been 4 days earlier 
and his best period of sobriety had been 2 months at a time.  
The VA examiner noted that the veteran's auditory 
hallucinations had been controlled for 3 years during periods 
when the veteran was not drinking.  The impressions included 
persistent alcohol dependence when the veteran had money, 
stopping for a few days and then relapsing, and a history of 
head trauma with loss of consciousness while in the Navy.


Analysis

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service, and 
sensorineural hearing loss and/or seizures develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2003).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2003).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Taking into account the relevant evidence outlined above, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for primary 
alcoholism, a head injury, seizure disorder, or bilateral 
hearing loss.  


Alcohol Abuse

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 
3.301(a) (2003); see, in general, Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).

The veteran's claim for direct service connection for alcohol 
abuse must be denied. He filed this claim in May 1997.  The 
law very clearly states that service connection cannot be 
established on a direct basis for a disease or injury that 
results from a claimant's abuse of alcohol or drugs if, as 
here, the claim was filed after October 31, 1990.  38 C.F.R. 
§§ 3.1(m), 3.301(a).  Moreover, when, as here, the law is 
dispositive of the claim, it should be denied because of lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994) (where the law and not the evidence 
is dispositive of the claim, the claim should be denied 
because of lack of entitlement under the law).


Head Injury

The veteran contends he suffered two head injuries in service 
by running into a steel hatch cover aboard ship in 1982.  
Unfortunately, his service medical records from this period 
of service cannot be located.  However, the veteran 
specifically denied any medical history of a head injury or 
period of unconsciousness at his Marine Corps reserve 
examination in December 1985.  At that time he described his 
health as "excellent."  Clinical examination at that time 
was normal.  There was no evidence of any scars on the head, 
just a scar on the bridge of the nose.  On his VA general 
medical examination in July 1997 a depressed scar in the 
middle of his head from trauma was noted.

As noted above, the veteran's post-service treatment records 
only show that his medical history included a history of head 
trauma with loss of consciousness during service.  However, 
this history is not supported by a review of the available 
service medical records which show that he specifically 
denied having a head injury during a 1985 reserve 
examination, after his alleged head injuries occurred.  
Moreover, that examination revealed no scarring of the head.  
The first evidence of a depressed scar in the middle of the 
head was on a 1997 VA examination, more than 15 years after 
his discharge from service.  Thus, any diagnosis based on the 
veteran's reported history of head trauma in service is 
entitled to little, if any, probative weight.  LeShore v. 
Brown, 8 Vet. App. 406 (1995) (bare transcription of lay 
history unenhanced by any additional medical comment by the 
examiner, is not competent medical evidence).

As the veteran specifically denied a head injury in 1985, and 
there were no objective indicators of a head injury noted at 
that time (i.e. head scar), the Board finds that the 
preponderance of the competent evidence is against the claim 
for service connection for a head injury.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  


Hearing Loss

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

A 1985 audiogram during the veteran's reserve examination 
revealed pure tone thresholds of 20 decibels or less at 500 
to 4000 hertz.  He denied hearing loss and ear trouble at 
that time.  In 1997 the veteran complained of occasional 
difficulty hearing and understanding speech.  No otologic 
history was reported with the exception of some noise 
exposure.  A VA audiogram at that time revealed pure tone 
thresholds of 20 decibels or less.  Speech recognition scores 
were 92 percent in the left ear and 100 percent in the right 
ear.  The assessment was hearing sensitivity, speech 
thresholds and speech recognition ability all within normal 
limits bilaterally.  

The Board notes that the findings in the veteran's right ear 
fail to represent a disability within the meaning of 
38 C.F.R. § 3.385.  Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Thus, there is no basis 
upon which service connection for hearing loss in the right 
ear can be granted.  

Although the speech recognition score of 92 percent in the 
left ear does fall within the range listed in 38 C.F.R. 
§ 3.385, the veteran has not been diagnosed with hearing 
loss.  Specifically, the examiner concluded that the 
veteran's hearing was normal.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Here, there is no evidence showing a diagnosis of hearing 
loss in the left ear.  Moreover, there is no medical opinion 
in the record linking any hearing loss service.  
Additionally, the veteran does not contend - and a review of 
the objective medical evidence does not show - that he 
experienced bilateral hearing loss to a compensable degree 
within 1 year of his separation from service.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim for service connection for hearing loss.


Seizure disorder

The available service medical records from 1985 to 1987 fail 
to reveal any evidence of seizures.  In fact, in December 
1985 he specifically denied a history of epilepsy or fits, 
dizziness or fainting spells, or periods of unconsciousness.  
Likewise, in February 1987 he denied a history of convulsions 
or dizzy spells.  

On his June 1997 VA examination, the physician noted that the 
veteran had been given a diagnosis of alcohol withdrawal 
seizures in 1989, and that he was not placed on seizure 
medication until 1997.  

The medical evidence does not establish that the veteran 
suffered from seizures during active duty.  Of note, the 
first medical indication of seizures was reportedly in 1989, 
when he was diagnosed with alcohol withdrawal seizures.  
Subsequently, several medical reports have noted, based on 
the veteran's reported history of head trauma in service, 
that he suffers from a post traumatic seizure disorder.  

However, as noted in the decision above, the Board has 
determined that service connection was not warranted for a 
head injury, as there is no competent evidence establishing 
that such an injury occurred during his active duty.  For 
this reason, then, there is also no basis to establish 
service connection for a seizure disorder as a result of the 
claimed head injury.  

Likewise, service connection for a seizure disorder due to 
alcohol abuse cannot be established, as entitlement to 
service connection for alcohol abuse has been denied.  
Moreover, the law very clearly states that service connection 
cannot be established on a direct basis for a disease or 
injury that results from a claimant's abuse of alcohol or 
drugs if, as here, the claim was filed after October 31, 
1990. 38 C.F.R. 
§§ 3.1(m), 3.301(a).  On this point, then, the law is 
dispositive of the claim.  See Sabonis, supra. 

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a seizure disorder. Thus, the 
claim is denied. 




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for primary alcoholism is 
denied.

Entitlement to service connection for a head injury is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a seizure disorder is 
denied.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


